In a negligence action to recover damages for wrongful death and for conscious pain and suffering, defendant appeals from an order of the Supreme Court, Kings County, dated May 1, 1961, granting plaintiff’s motion for summary judgment striking out defendant’s answer, pursuant to rule 113 of the Rules of Civil Practice, and directing an assessment of the damages. Appeal discontinued, without costs, upon the written stipulation of the parties, dated December 5, 1961. Nolan, P. J., Beldoek, Ughetta, Christ and Brennan, JJ., concur. [27 Mise 2d 979.]